 Case: 2:20-cv-04086-SDM-EPD Doc #: 8 Filed: 09/15/20 Page: 1 of 3 PAGEID #: 59



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JEFFREY P. ALBERT,

                       Plaintiff(s),

        v.                                        Civil Action 2:20-cv-4086
                                                  Judge Sarah D. Morrison
                                                  Chief Magistrate Judge Elizabeth P. Deavers
KOHL’S INC.,

                       Defendant(s).


                             PRELIMINARY PRETRIAL ORDER

        This matter came before the Court on September 15, 2020 at 10:00 a.m. at the First Pretrial

Conference pursuant to notice and in accordance with Rule 16 of the Federal Rules of Civil

Procedure. Counsel appeared as follows:

For Plaintiff(s):

Kenneth J. Ignozzi.

For Defendant(s):

Nicholas P. Resetar.

        The following matters were considered:

INITIAL DISCLOSURES

Initial disclosures shall be made by OCTOBER 1, 2020.

VENUE AND JURISDICTION

There are no issues related to venue or jurisdiction.

PARTIES AND PLEADINGS

Any motion to amend the pleadings or to join additional parties shall be filed by NOVEMBER 2,
2020.
 Case: 2:20-cv-04086-SDM-EPD Doc #: 8 Filed: 09/15/20 Page: 2 of 3 PAGEID #: 60




ISSUES

Plaintiff was a business invitee at Kohl’s in Delaware County. As he exited the store, the automatic
doors opened and he tripped over baskets that were negligently placed outside the designated shelf,
causing a rotator cuff tear and bicipital tendon injury that required surgery. Kohl’s denies negligence.
There is a jury demand.

DISCOVERY PROCEDURES

All discovery shall be completed by MAY 31, 2021. For purposes of complying with this order,
all parties shall schedule their discovery in such a way as to require all responses to discovery to
be served prior to the cut-off date, and shall file any motions relating to discovery within the
discovery period unless it is impossible or impractical to do so. If the parties are unable to reach
an agreement on any matter related to discovery, they are directed to arrange a conference with the
Court.

DISPOSITIVE MOTIONS

Any dispositive motions shall be filed by JUNE 30, 2021.

EXPERT TESTIMONY

Primary expert reports must be produced by AUGUST 2, 2021. Rebuttal expert reports must be
produced by SEPTEMBER 2, 2021. If the expert is specifically retained, the reports must
conform to Fed. R. Civ. P. 26(a)(2)(B), unless otherwise agreed to by the parties. If the expert is
not specifically retained, the reports must conform to Fed. R. Civ. P. 26(a)(2)(C), unless otherwise
agreed to by the parties. Pursuant to Fed. R. Civ. P. 26(b)(4)(A), leave of court is not required to
depose a testifying expert.

SETTLEMENT

Plaintiff shall make a settlement demand by OCTOBER 1, 2020. Defendants shall respond by
NOVEMBER 2, 2020. The parties agree to make a good faith effort to settle this case. The parties
understand that this case will be referred to an attorney mediator, or to the Magistrate Judge, for a
settlement conference in April 2021. In order for the conference to be meaningful, the parties
agree to complete all discovery that may affect their ability to evaluate this case prior to the
settlement conference. The parties understand that they will be expected to comply fully with the
settlement order which requires inter alia that settlement demands and offers be exchanged prior
to the conference and that principals of the parties attend the conference.

OTHER MATTERS

None.
 Case: 2:20-cv-04086-SDM-EPD Doc #: 8 Filed: 09/15/20 Page: 3 of 3 PAGEID #: 61




       If the foregoing does not accurately record the matters considered and the agreements

reached at the conference, counsel shall immediately object in writing. If any date set in this order

falls on a Saturday, Sunday or legal holiday, the date is automatically deemed to be the next regular

business day.

       IT IS SO ORDERED.



Date: September 15, 2020                      /s/ Elizabeth A. Preston Deavers
                                              ELIZABETH A. PRESTON DEAVERS
                                              CHIEF UNITED STATES MAGISTRATE JUDGE
